Order
PER CURIAM:
Brandon Chase was convicted, following a jury trial, of second-degree (felony) murder, section 565.021.1(2), first-degree robbery, section 569.020.1, and armed criminal action, section 571.015.1. He was sentenced to thirteen years’ imprisonment. Chase raises two points on appeal. First, he contends that the evidence was insufficient to prove beyond a reasonable doubt that he acted with Tracy Session and Khi-ry Summers in committing the robbery. Second, he contends that the trial court plainly erred in sentencing him to a consecutive sentence of three years for armed criminal action.
We affirm. Rule 30.25(b).